DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims1, 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites an information processing apparatus comprising: a display; an operation receiver to receive an instruction indicating a switch of a candidate image from a user;
a storage to store movie data from which still image data is generated; and a controller to control the display to display a selection screen via which a frame image to be stored as a still image is selected from the movie data, the selection screen including the candidate image that is displayed as a candidate for a frame image to be selected, first marker information indicating a position of a frame marked during video shooting by the user in a plurality of frames composing the movie data, and second marker information indicating a position of a frame marked automatically based on a feature in the plurality of frames composing the movie data; and move a frame position of the candidate image based on the position indicated by the first marker information or the second marker information in a case where the operation receiver receives the instruction
Claim8 recites an information processing apparatus comprising: a display; a first operation receiver to receive an instruction indicating a switch of a candidate image from a user; a storage to store movie data from which still image data is generated; and a controller to control the display to display a selection screen via which a frame image to be stored as a still image is selected from the movie data, the selection screen including the candidate image that is displayed as a candidate for a frame image to be selected, and first marker information indicating a position of a frame marked during video shooting by the user in a plurality of frames composing the movie data, and/or second marker information indicating a position of a frame marked automatically based on a feature in the plurality of frames composing the movie data; and move a frame position of the candidate image based on the position indicated by the first marker information or the second marker information in a case where the first operation receiver receives the instruction; and a second operation receiver to receive an instruction indicating a selection whether the second marker information is displayed on the selection screen.

Claim13 recites  information processing apparatus comprising: a display; an operation receiver to receive an instruction indicating a switch of a candidate image from a user; a storage to store movie data from which still image data is generated; and a controller to control the display to display a selection screen via which a frame image to be stored as a still image is selected from the movie data, the selection screen including the candidate image that is displayed as a candidate for a frame image to be selected, first marker information indicating a position of a frame marked during video shooting by the user in a plurality of frames composing the movie data, and second marker information indicating a position of a frame marked automatically based on a feature in the plurality of frames composing the movie data; and move a frame position of the candidate image based on the position indicated by the first marker information or the second marker information in a case where the operation receiver receives the instruction; wherein the second marker information includes a plurality of types of marker information which are marked automatically based on features different from each other in a plurality of frames composing the movie data ;and  the first marker information and the second marker information are displayed in a manner that makes the first marker information and the second marker information visually distinguishable from each other.
The closest prior art, Takutake US 2011/0249861, Yomagami et al US 2005/0044489, either singularly or in combination fails to anticipated or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484